DETAILED ACTION
Response to Amendment
This Office Action is in response to the Applicant’s amendments filed on January 27, 2021.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest accessing a constrained set of available parameters used by the interfering base station to generate the interfering wireless transmission, wherein the constrained set of available parameters includes a reduced first set of UE identities as compared to a second set of UE identities used by a serving base station to generate downlink transmissions.
With regards to claims 1 and 5, the closest prior art reference of record, Beale et al. (US Publication 2005/0250506), discloses receiving an interfering wireless transmission from an interfering base station, decoding the interfering wireless transmission using the reduced first set of UE identities; and mitigating the interfering wireless transmission based on the decoding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A. A./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472